DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-3,5-6,8-10,12-13,15-17 and 19-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Zhang (U.S Pub # 20180314597).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kundzich (US Pat # 8924355) in view of Weiss (U.S Pub # 20080307019) and in further view of Zhang (U.S Pub # 20180314597).
With regards to claim 1, Kundzich discloses a method for performing backup operations: 
receiving a user instruction to perform a backup operation on a user asset on a client device ([Fig. 5-6 lines 60-30] backup client application and/or an administrator console presents a selectable option in the user interface to allow for restarting an interrupted backup process); 
determining that a prior backup operation on the user asset was interrupted ([Fig. 5-6 lines 60-30] restarting an interrupted backup process); 
in response to the determination, generating a data file difference subset ([Col. 2 lines 26-54] a partial save set refers to the set of data that that has been successfully saved at the storage node between a restart of backup process and an interruption) using a control file and a recovery catalog, wherein the control file is associated with the user asset and the recovery catalog is associated with at least the prior backup operation ([Fig. 3 lines 40-67] using stored metadata relating to the data (of the partial save set) that was successfully saved prior to the interruption. [Col. 4 lines 26-56] new partial save set is linked to the previous partial sets based on attributes in a linked list. [Col. 13-14 lines 55-19] directory record of all files saved and to be saved); and 
initiating the backup operation using the data file difference subset ([Col. 2 lines 26-54] restart an interrupted backup process based on a partial save set).
Kundzich does not disclose however Weiss discloses:
Initiating deletion of a portion of backup asset subcomponents in a last-created data file directory on a backup storage system, wherein the portion of the backup asset subcomponents comprises partial data files generated during the prior backup operation ([0063] if the user cancels the backup operation, the partial backup data is discarded. [0065] A user can select a "continue backup" button 602 to request that the backup component 117 resume the previously interrupted backup operation. Alternatively, the user can instead select a "cancel backup" button 604 so that the interrupted backup operation is canceled. In some implementations, upon selection of the cancel backup option, the backup data of the partially completed backup are discarded).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich by the monitoring system of Weiss to monitor the backup progress of a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify backup data written to the backup before the backup was interrupted (Weiss [0008]).
	Zhang discloses:
wherein determining that the prior backup operation on the user asset was interrupted comprises:
identifying a tag file associated with the user asset using a tag file identifier associated with the tag file ([0034] tag file that is part of a backup share (e.g., a backup operation that backs up ingested data). Identifying the presence of a tag file), and
determining that the tag file comprises an in-progress parameter that specifies that the prior backup operation is in-progress; ([0034, 0039] the presence of tag file in the backup share during a subsequent operation indicates that the previous backup operation was unsuccessful).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich and Weiss by the system of Zhang to identify a tag file to determine if the previous backup operation was successful.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect that the backup operation is unsuccessful by determining that a tag file exists in a backup share, and if the tag file exists in the backup share, retrieves an identifier of the snapshot by accessing the snapshot metadata, and adds a reference to the snapshot metadata indicating the generation of the rolled-back snapshot (Zhang [0005]).
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Kundzich further discloses:
wherein the control file specifies a plurality of data files in the user asset to be backup during the backup operation (Fig. 6a [Col. 13-14 lines 55-19] directory record).
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
With regards to claim 3, Kundzich further discloses:
wherein the recovery catalog specifies a second plurality of data files each of which were backed-up during the prior backup operation, wherein the second plurality of data files is a subset of the plurality of data files ([Col. 2 lines 26-54] previous partial save sets).
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
With regards to claim 6, Kundzich further discloses:
making a second determination that a request to perform a from-incomplete backup been received (Fig. 3 [Col. 10 lines 15-20] multiple save sets from restarting), 
wherein the data file difference subset is generated in response the determination and the second determination ([Col. 10 lines 15-20] Each of partial save sets 302, 304, and 306 represents the metadata saved for the data that was successfully backed up in between the times denoted for the partial save set).
Claims 13 and 20 correspond to claim 6 and are rejected accordingly.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kundzich (US Pat # 8924355) in view of Weiss (U.S Pub # 20080307019) and in further view of Zhang (U.S Pub # 20180314597) and Cope (U.S Pub # 20210141694).
With regards to claim 5, Kundzich does not disclose however Weiss discloses:
updating a second parameter in a second tag file to specifies that the backup operation was successful ([0060] once completed, the backup data can be flagged as a completed backup).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich by the monitoring system of Weiss to monitor the backup progress of a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify backup data written to the backup before the backup was interrupted (Weiss [0008]).
Cope discloses:
wherein performing the backup operation comprises deleting the tag file ([0060] deleted from the second volume once they have been copied over).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich, Weiss and Zhang by the backup system of Cope to delete data once it has been backed up.
	One of ordinary skill in the art would have been motivated to make this modification in order so the volume does not become very large (Cope [0060]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
Conclusion
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166